DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ELYSE EISENBERG,
                              Appellant,

                                    v.

        ANTHONY ROMANO, Guardianship of Carol Cleveland,
          an incapacitated person, and ELLEN EISENBERG,
                              Appellees.

                              No. 4D16-4181

                          [November 9, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No. 50-2015-GA-
000221-XXXX-NB.

   Matthew F. Yon and Clifford B. Hark of Hark Yon Marmor, PLLC, Boca
Raton, for appellant.

  John P. Seiler and Steven A. Wahlbrink of the Law Offices of Seiler,
Sautter, Zaden, Rimes & Wahlbrink, Fort Lauderdale, for appellee Anthony
Romano.

  Brett C. Barner of Barner & Barner, P.A., Palm Beach Gardens, for
appellee Ellen Eisenberg.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.